Per Curiam,
The issue in this case was to determine whether a stock of store goods levied on by the sheriff was the property of the defendant in the execution or of his wife, the claimant and plaintiff in the issue, in whose name the business was- conducted. The questions of fact were submitted to the jury with full and accurate instructions and the assignments of error give rise to but one subject that need be considered.
The plaintiff in support of her claim of ownership, offered in evidence receipts in her name for the payment of mercantile taxes for 1913. It however appeared on the cross examination of her husband that the original receipts for taxes for that year had been issued to him and that he had caused the change of name to be made a few days before the trial. His explanation of the change of name was that a mistake had been made. He was unable to say in whose name receipts for prior years had been issued and the plaintiff failed to produce the receipts on call. For the purpose of discrediting the plaintiff and her husband and rebutting an inference in *151her favor that would arise from her payment of taxes the defendant called a clerk employed in the office of the city treasurer who was allowed to testify, under objection, that the books of the office, kept by another clerk with whose handwriting he was familiar showed that the receipts for the taxes for 1912 were issued to the plaintiff’s husband. On the cross examination of this witness the plaintiff extended the scope of inquiry and developed the fact that the receipts for a number of years prior to 1912 were not issued to the plaintiff but to her husband.
The records of the treasurer’s office were not evidence of title, Philadelphia v. Gowen, 202 Pa. 453, and they were not put in evidence by the defendant. The matter of the payment of taxes was brought into the case by the plaintiff. Its only legitimate purpose was as proof of a course of conduct which threw light on the plaintiff’s relation to a business she claimed to have owned twelve years. It was competent for the defendant to show that her testimony was incorrect and there was no error in the manner in which this was done that requires ¡a reversal of the judgment.
The judgment is affirmed.